TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 27, 2018



                                      NO. 03-18-00432-CV


                                   Arthur LaGuette, Appellant

                                                 v.

                U.S. Bank, N.A., as Trustee for The Holders of The Specialty
                Underwriting and Residential Finance Trust, Mortgage Loan
                   Asset-Backed Certificates, Series 2006-BC4, Appellee


       APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the summary-judgment order signed by the district court on April 10,

2018. Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.